IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                   : NO. 831
                                         :
APPOINTMENTS TO THE JUVENILE             : SUPREME COURT RULES DOCKET
COURT PROCEDURAL RULES                   :
COMMITTEE                                :




                                        ORDER

PER CURIAM
         AND NOW, this 24th day of February, 2020, the Honorable Andrea Marceca

Strong, York County, and Catherine L. Volponi, Esquire, Allegheny County, are hereby

appointed as members of the Juvenile Court Procedural Rules Committee for a term of

five years, commencing April 1, 2020.